Exhibit 10.19.9

NINTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment to Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of May _08_, 2020, by and among C&F FINANCE COMPANY
and such other Persons joined to the Loan Agreement as Borrowers from time to
time (collectively, the “Borrowers” and each a “Borrower”), WELLS FARGO BANK,
N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent for
Lenders (in such capacity, “Agent”), and the financial institutions a party
hereto as lenders (collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

 

A. Borrowers, Lenders and Agent are parties to a certain Amended and Restated
Loan and Security Agreement dated as of August 25, 2008 (as amended or modified
from time to time, the “Loan Agreement”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.

B. Contemporaneously with the effectiveness of this Amendment, Borrower shall
repay all Obligations owing to First Tennessee Bank National Association (“First
Tennessee”) and First Tennessee shall cease to be a Lender under the Loan
Agreement and Credit Documents.

C. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendment. 

 

(a) Definitions.  The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:

“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent pursuant to Section 6.2:

 

 

Collateral Performance Indicator

Advance Rate

Less than 9%

75%

Greater than or equal to 9% but less than 11%

74%

Greater than or equal to 11% but less than 13%

73%

Greater than or equal to 13% but less than 15%

72%






Greater than or equal to 15%

71%

 

“LIBOR Rate” means the greater of (a) 0.30% or (b) one (1) month London
Interbank Offered Rate for any day as found in the Wall Street Journal,
Interactive Edition, or any successor edition/publication.

“Maximum Principal Amount” means $50,000,000.

(b) New Definitions.  The following definitions are added to Section 1.1 of the
Loan Agreement:

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Borrower or any member of the Borrowing Group is
located or doing business.

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which any Borrower or any member of the Borrowing Group is
located or doing business that relates to money laundering, any predicate crime
to money laundering, or any financial record keeping and reporting requirements
related thereto.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering
(including Anti-Money Laundering Laws), including the Patriot Act.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. §1841(k).

“Borrowing Group” means: (a) Borrowers, (b) the parent of Borrowers, (c) any
Affiliate or Subsidiary of Borrowers, (c) any Guarantor, (d) the owner of any
collateral securing any part of the credit (including the Collateral), any
guaranty (including the Guaranties), or this Agreement, and (e) any officer,
director or agent acting on behalf of any of the parties referred to in items
(a) through (d) with respect to the credit, this Agreement or any of the other
Credit Documents. 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12

2




C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“Prepayment Principal Amount” means $100,000,000.

“Sanction” or “Sanctions” means any and all economic or financial sanctions,
sectoral sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws imposed, administered or enforced from time to time by any
Sanctioned Entity: including, without limitation: (a) the United States of
America, including those administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (OFAC), the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future statute or Executive
Order, (b) the United Nations Security Council, (c) the European Union, (d) the
United Kingdom, (e) any other governmental authority with jurisdiction over
Borrower or any member of the Borrowing Group.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Target” means any target of Sanctions, including: (a) Persons on any
list of targets identified or designated pursuant to any Sanctions, (b) Persons,
countries, or territories that are the target of any territorial or
country-based Sanctions program, (c) Persons that are a target of Sanctions due
to their ownership or control by any Sanctioned Target(s), or (d) otherwise a
target of Sanctions, including vessels and aircraft, that are designated under
any Sanctions program.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

“Unused Line Fee Percentage” means (a) for each calendar month for which the
average outstanding principal balance of the Loan is equal to or greater than
$20,000,000, 0.60% per annum and (b) for each calendar month for which the
average outstanding principal balance of the Loan is less than $20,000,000,
0.75% per annum, in each case computed on the basis of a Three Hundred Sixty
(360) day year and the actual number of days elapsed.



3




(c) Interest.  Section 2.6(a) of the Loan Agreement is amended and restated as
follows:

(a)In the absence of an Event of Default or Default hereunder, and prior to the
Termination Date, the outstanding balance of the Loans will bear interest at an
annual rate at all times equal to the LIBOR Rate plus the Applicable Margin.

(d) Optional Prepayment. Section 2.8(a) of the Loan Agreement is amended and
restated as follows:

(a)Optional Prepayments.  Borrowers may prepay the Loan from time to time, in
full or in part not to exceed $5,000,000 without notice, and, in part, in excess
of $5,000,000 upon 5 Business Day’s prior notice to Agent without premium or
penalty, provided that (i) in the event Borrowers repay the Loan in full or the
Obligations are accelerated prior to the date which is twenty four (24) months
before the Maturity Date, Borrower shall pay the sum equal to 0.75% of the
Prepayment Principal Amount as a prepayment fee, (ii) in the event Borrowers
repay the Loan in full or the Obligations are accelerated on or after the date
which is twenty four (24) months before the Maturity Date but prior to the date
which is twelve (12) months before the Maturity Date, Borrowers shall pay the
sum equal to 0.50% of the Prepayment Principal Amount as a prepayment fee, (iii)
in the event Borrowers repay the Loan in full or the Obligations are accelerated
on or after the date which is twelve (12) months before the Maturity Date but
prior to the date which is six (6) months before the Maturity Date, Borrower
shall pay the sum equal to 0.25% of the Prepayment Principal Amount as a
prepayment fee; (iv) prepayments shall be in a minimum amount of $10,000 and
$10,000 increments in excess thereof; and (iii) partial prepayments prior to the
Termination Date shall not reduce Lenders’ Commitments under this Agreement and
may be reborrowed, subject to the terms and conditions hereof for borrowing, and
partial prepayments will be applied first to accrued interest and fees and then
to outstanding Advances.  Each Borrower acknowledges that the above described
fee is an estimate of Lenders’ damages in the event of early termination and is
not a penalty.  In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination.  All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable prepayment fee, if any.   Notwithstanding
anything to the contrary contained herein, Borrowers

4




shall not be obligated to pay the above described prepayment fee if Borrowers
repay the Loan in full as a result of Agent making a demand for payment under
Section 2.10 hereof and Borrowers have not exercised their rights under Section
2.14 hereof as a result of such demand.

(e) Fees.  The following new Section 2.9(b) is added to the Loan Agreement:

(b)Unused Line Fee.  An unused line fee (for the ratable benefit of Lenders) at
the rate of the Unused Line Fee Percentage on the average daily unused
Commitments, which fee shall be due and payable monthly in arrears on the first
(1st) day of each month commencing and continuing until the Commitment is
terminated and the Obligations are paid in full, in which event a monthly
installment of the unused line fee shall be paid on the date of such
termination.

(f) Effect of Benchmark Transition Event.  The new Section 2.15 attached hereto
as Exhibit A is added to the Loan Agreement.

(g) Sanctions; Anti-Money Laundering and Anti-Corruption Laws.  The following
new Section 4.19 is added to the Loan Agreement:

Section 4.19Sanctions; Anti-Money Laundering and Anti-Corruption Laws.

(a)Sanctions.  (i) No member of the Borrowing Group is a Sanctioned Target; (ii)
no member of the Borrowing Group is owned or controlled by, or is acting or
purporting to act for or on behalf of, directly or indirectly, a Sanctioned
Target; (iii) each member of the Borrowing Group has instituted, maintains and
complies with policies, procedures and controls reasonably designed to assure
compliance with Sanctions; and (iv) to the best of Borrowers’ knowledge, after
due care and inquiry, no member of the Borrowing Group is under investigation
for an alleged violation of Sanction(s) by a Governmental Authority that
enforces Sanctions.  Borrowers shall notify Agent in writing not more than one
(1) Business Day after first becoming aware of any breach of this Section
4.20(a).

(b)Anti-Money Laundering and Anti-Corruption Laws.  (i) Each member of the
Borrowing Group has instituted, maintains and complies with policies, procedures
and controls reasonably designed to assure compliance with Anti-Money Laundering
Laws and Anti-Corruption Laws; and (ii) to the best of Borrowers’ knowledge,
after due care and inquiry, no member of the Borrowing Group is under
investigation for an alleged violation of Anti-Money Laundering Laws or
Anti-Corruption Laws by a Governmental Authority that enforces such laws.



5




(c)Compliance.  In addition to the foregoing, each Borrower shall, and each
Borrower shall ensure that each member of the Borrowing Group will, comply with
Sanctions, Anti-Money Laundering Laws, and Anti-Corruption Laws.

(h) Use of Proceeds.  Section 7.10 of the Loan Agreement is amended and restated
as follows:

Section 7.10Use of Proceeds. 

(a)Use the proceeds of any Advance or other extension of credit made hereunder
for any purpose other than consistent with the terms and conditions hereof, for
their lawful and permitted purposes (including that no part of the proceeds of
the loans made to Borrowers will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).

(b)Use, and shall ensure that each member of the Borrowing Group will not,
directly or indirectly use any of the credit to fund, finance or facilitate any
activities, business or transactions: (i) that are prohibited by Sanctions, (ii)
that would be prohibited by U.S. Sanctions if conducted by a U.S. Person, or
(iii) that would be prohibited by Sanctions if conducted by Agent, or any other
party hereto.  Borrowers shall notify Agent in writing not more than one (1)
Business Day after first becoming aware of any breach of this section.

(c)Use, and shall ensure that each member of the Borrowing Group will not,
directly or indirectly use any of the credit to fund, finance or facilitate any
activities, business or transactions that would be prohibited by Anti-Money
Laundering Laws or Anti-Corruption Laws.

(d)Fund any repayment of the credit with proceeds, or provide as collateral any
property, that is directly or indirectly derived from any transaction or
activity that is prohibited by Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, or that could otherwise cause Agent to be in violation of
Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws.

(i) Arbitration.  Sections 10.10 and 10.11 of the Loan Agreement are amended and
restated as follows:

Section 10.10 RESERVED

Section 10.11Arbitration.



6




(a) Arbitration. The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than sixty (60)
days after service of a complaint, third party complaint, cross-claim,
counterclaim or any answer thereto or any amendment to any of the above to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the Loan, this Agreement and Credit Documents and their
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit; provided however
that the parties agree that, notwithstanding the foregoing, each party retains
the right to pursue in small claims court any dispute within that court’s
jurisdiction. In the event of a court ordered arbitration, the party requesting
arbitration shall be responsible for timely filing the demand for arbitration
and paying the appropriate filing fee within the thirty (30) days of the
abatement order or the time specified by the court. Failure to timely file the
demand for arbitration as ordered by the court will result in that party’s right
to demand arbitration being automatically terminated.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Iowa selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least One Million Dollars ($1,000,000.00) exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute.  Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or

7




any similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is Five Million Dollars ($5,000,000.00) or less will
be decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than Five Million Dollars ($5,000,000.00). Any
dispute in which the amount in controversy exceeds Five Million Dollars
($5,000,000.00) shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Iowa or a neutral retired judge of the state
or federal judiciary of Iowa, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Iowa and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award.
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Iowa Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary

8




remedy shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Credit Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Credit Documents or any relationship between the
parties.

(i) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in small claims court any dispute in which the
remedy sought is entirely within that court’s jurisdiction.



9




(j) Recognition of the U.S. Special Resolution Regimes.  The following new
Section 10.15 is added to the Loan Agreement:

Section 10.15Recognition of the U.S. Special Resolution Regimes.

(a)In the event that any Lender that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such Lender
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States of America or a state
of the United States of America.

(b)In the event that any Lender that is a Covered Entity or a BHC Act Affiliate
of such Lender becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under this Agreement that may be exercised against such
Lender are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement were governed by the laws of the United States of America or a state
of the United States of America.

(k) Schedule I/Commitments. An amended and restated Schedule I/Commitments to
the Loan Agreement is attached hereto.

(l) Beneficial Ownership Certification. As of the date of this Amendment, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.  Borrowers will promptly notify Agent of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in such
certification.

2. Effectiveness Conditions.  This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery by Borrower and Lenders to Agent of this Amendment;

(b) Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Credit Documents.

3. Representations and Warranties.  Each Borrower represents and warrants to
Agent and Lenders that:

(a) All warranties and representations made to Agent under the Loan Agreement
and the Credit Documents are true and correct as to the date hereof.



10




(b) The execution and delivery by Borrowers of this Amendment and the
performance by each of them of the transactions herein contemplated (i) are and
will be within such party’s powers, (ii) have been authorized by all necessary
organizational action, and (iii) are not and will not (1) be in contravention of
any order of any court or other agency of government, of law or any other
indenture, agreement or undertaking to which Borrowers, or any of them, is a
party or by which the property of Borrowers, or any of them, is bound, or (2) be
in conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of Borrowers, or any of them.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

4. Business Operations.  Each Borrower hereby agrees to continue to operate its
business and operations in a manner consistent with its past business practice,
continue to meet the standards generally observed by prudent finance companies
and conform to its policies as have been previously disclosed to Agent in
writing.

5. Representations and Release of Claims.  Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of any Borrower or any third party to Agent and
Lenders as evidenced by the Credit Documents.  Each Borrower hereby
acknowledges, agrees, and represents that (a) as of the date of this Amendment,
there are no claims or offsets against, or defenses or counterclaims to, the
terms or provisions of the Credit Documents or the other obligations created or
evidenced by the Credit Documents; (b) as of the date of this Amendment, no
Borrower has any claims, offsets, defenses or counterclaims arising from any of
Agent’s or any Lender’s acts or omissions with respect to the Credit Documents
or Agent’s or any Lender’s performance under the Credit Documents; and (c) each
Borrower promises to pay to the order of Agent and Lenders the indebtedness
evidenced by the Notes according to the terms thereof.  In consideration of the
modification of certain provisions of the Credit Documents, all as herein
provided, and the other benefits received by Borrowers hereunder, each Borrower
hereby RELEASES, RELINQUISHES and forever DISCHARGES Agent and Lenders, and
their predecessors, successors, assigns, shareholders, principals, parents,
subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which Borrowers, or any of them, has or may
have against Released Parties arising out of or with respect to any and all
transactions relating to the Loan Agreement, the Notes and the other Credit
Documents occurring prior to the date hereof.

6. Collateral.  As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, each Borrower reconfirms the prior security interest
and lien on, upon and to, its Collateral, whether now owned or hereafter
acquired, created or arising and wherever located.  Borrowers each hereby
confirm and agree that all security interests and Liens granted to Agent for the
ratable benefit of Lenders and Wells Fargo Affiliates continue in full force and
effect and shall

11




continue to secure the Obligations.  All Collateral remains free and clear of
any Liens other than Permitted Liens.  Nothing herein contained is intended to
in any manner impair or limit the validity, priority and extent of Agent’s
existing security interest in and Liens upon the Collateral.

7. Acknowledgment of Indebtedness and Obligations.  Borrowers hereby acknowledge
and confirm that, as of the date of this Amendment, Borrowers are indebted to
Agent and Lenders, without defense, setoff or counterclaim, under the Loan
Agreement (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of
$________, plus continually accruing interest and all fees, costs, and expenses,
including reasonable attorneys’ fees, incurred through the date hereof.

8. Ratification of Credit Documents.  This Amendment shall be incorporated into
and deemed a part of the Loan Agreement.  Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect.  All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

9. APPLICABLE LAW.  THIS AMENDMENT AND ALL DOCUMENTS EXECUTED IN CONNECTION
HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
IOWA AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF IOWA.

10. Counterparts.  This Amendment may be executed in any number of counterparts,
and by the different parties on different counterpart signature pages, all of
which taken together shall constitute one and the same agreement.  This
Amendment may be executed by means of (a) an electronic signature that complies
with the federal Electronic Signatures in Global and National Commerce Act,
state enactments of the Uniform Electronic Transactions Act, or any other
relevant and applicable electronic signatures law; (b) an original manual
signature; or (c) an e-mail transmission of a Portable Document Format File
(also known as an “PDF” file), faxed, scanned, or photocopied manual signature. 
Each electronic signature or PDF, faxed, scanned, or photocopied manual
signature shall for all purposes have the same validity, legal effect, and
admissibility in evidence as an original manual signature.

[SIGNATURES ON FOLLOWING PAGES]



12



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

 

 

___________________________________

___________________________________

___________________________________

 

 

BORROWER:

C&F FINANCE COMPANY

 

 

By:/s/ Jason E. Long ___________________________________

Name:Jason E. Long __________________________________

Title:CFO & VP ___________________________________

 

 

 

 

 

 

___________________________________

___________________________________

___________________________________

 

 

 

AGENT:

WELLS FARGO BANK, N.A.

 

 

By:/s/ William M. Laird ___________________________________

Name:William M. Laird ___________________________________

Title:Senior Vice President – Portfolio Manager
___________________________________

 

 

LENDER:

WELLS FARGO BANK, N.A.

 

 

By:/s/ William M. Laird ___________________________________

Name:William M. Laird ___________________________________

Title:Senior Vice President – Portfolio Manager
___________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO NINTH AMENDMENT]



 



 

SCHEDULE I

 

Commitments

 

 

 

 

Lender

Commitment Percentage

Commitment

 

 

 

Wells Fargo Bank, N.A.

100%

$50,000,000

 

 



 



 

EXHIBIT A

 

Section 2.15Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement.  Notwithstanding anything to the contrary herein or
in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Agent and Borrowers may amend
this Agreement to replace the LIBOR Rate with a Benchmark Replacement.  Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after Agent has provided such proposed
amendment to all Lenders and Borrowers so long as Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
Required Lenders.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising Required Lenders have
delivered to Agent written notice that such Required Lenders accept such
amendment.  No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section titled “Effect of Benchmark Transition Event” will
occur prior to the applicable Benchmark Transition Start Date.  If there is a
Benchmark Transition Event, until such time as a Benchmark Replacement has been
determined pursuant to this Section 2.15 Agent may select a replacement index
rate and spread adjustment in good faith and in its commercially reasonable
discretion giving due regard to the LIBOR Replacement Considerations; provided
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

 

(b) Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations.  Agent will promptly
notify Borrowers and Lenders of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, and (iii) the effectiveness of any Benchmark
Replacement Conforming Changes.  Any determination, decision or election that
may be made by Agent or Lenders pursuant to this Section titled “Effect of
Benchmark Transition Event,” including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section titled “Effect of
Benchmark Transition Event.”

 

(d) Certain Defined Terms.  As used in this Section titled “Effect of Benchmark
Transition Event”: 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Borrowers
giving due consideration to the LIBOR Replacement Considerations and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement

 



 

will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement, the spread adjustment, or
method for calculating or determining such spread adjustment (which may be a
positive or negative value or zero) that has been selected by Agent and
Borrowers giving due consideration to the LIBOR Replacement Considerations.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and making payments of
interest and other administrative matters) that Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice (or, if Agent decides that adoption of any portion of such
market practice is not administratively feasible or if Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBOR
Rate announcing that such administrator has ceased or will cease to provide the
LIBOR Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; (2) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the LIBOR Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate; or (3) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Rate announcing that the LIBOR Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by Agent or Required Lenders, as applicable, by notice to Borrowers,

 



 

Agent (in the case of such notice by Required Lenders) and Lenders.

 

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by
Agent or (ii) a notification by Required Lenders to Agent (with a copy to
Borrowers) that Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Effect of Benchmark
Transition Event,” are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate, and (2) (i)
the election by Agent or (ii) the election by Required Lenders to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by Agent
of written notice of such election to Borrowers and Lenders or by Required
Lenders of written notice of such election to Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org or any successor source. 

 

“LIBOR Replacement Considerations” means (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body, (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for U.S.
dollar-denominated syndicated credit facilities, (iii) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(iv) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar denominated syndicated credit facilities at such
time.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

 

